Citation Nr: 0533967	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to eligibility for enrollment in the Department 
of Veterans Affairs healthcare system.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This appeal arises from a December 2003 decision of the 
Department of Veterans Affairs (VA) Veterans Health 
Administration (VHA) that denied the veteran's application 
for enrollment for VA healthcare benefits.  The veteran 
testified before the Board via videoconference from the VA 
Regional Office (RO) in Nashville, Tennessee, in September 
2005.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority category group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran must be enrolled in the VA healthcare system as a 
condition for receiving the authorized medical care under the 
provisions of Chapter 38 of the United States Code.  38 
U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 17.36(a) (2004).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time.  A veteran who wishes to be enrolled must apply 
by submitting a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1) (2004).

Upon receipt of a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee upon 
determining that the veteran is in a priority category 
eligible to be enrolled.  Upon determining that a veteran is 
not in a priority category eligible to be enrolled, VA will 
inform the applicant that the applicant is ineligible to be 
enrolled.  38 C.F.R. § 17.36(d)(2) (2004).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President.") (citing Lyng v. Automobile Workers, 485 U.S. 
360, 373 (1988), and Ohio Bureau of Employment Services v. 
Hodory, 431 U.S. 471, 493 (1977)); Giancaterino v. Brown, 7 
Vet. App. 555, 561 (1995); see also Oliver v. Ledbetter, 821 
F.2d 1507, 1515 (11th Cir. 1987) (Social Security Act 
provision was rationally related to legislative goal of 
distributing limited welfare funds to neediest families).  

The order of priority of enrollment for VA healthcare 
benefits is as follows:

(1)  Veterans with a singular or combined rating 
of 50 percent or greater based on one or more 
service-connected disabilities or unemployability. 

(2)  Veterans with a singular or combined rating 
of 30 percent or 40 percent based on one or more 
service-connected disabilities. 

(3)  Veterans who are former prisoners of war; 
veterans awarded the Purple Heart; veterans with a 
singular or combined rating of 10 percent or 20 
percent based on one or more service-connected 
disabilities; veterans who were discharged or 
released from active military service for a 
disability incurred or aggravated in the line of 
duty; veterans who receive disability compensation 
under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is 
suspended pursuant to 38 U.S.C.A. § 1151, but only 
to the extent that such veterans' continuing 
eligibility for that care is provided for in the 
judgment or settlement described in 38 U.S.C.A. § 
1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt 
of military retired pay; and veterans receiving 
compensation at the 10 percent rating level based 
on multiple noncompensable service-connected 
disabilities that clearly interfere with normal 
employability. 

(4)  Veterans who receive increased pension based 
on their need for regular aid and attendance or by 
reason of being permanently housebound and other 
veterans who are determined to be catastrophically 
disabled by the Chief of Staff (or equivalent 
clinical official) at the VA facility where they 
were examined. 

(5)  Veterans not covered by 38 C.F.R. § 
17.36(b)(1) through (b)(4) of this section who are 
determined to be unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a). 

(6)  Veterans of the Mexican border period or of 
World War I; veterans solely seeking care for a 
disorder associated with exposure to a toxic 
substance or radiation, for a disorder associated 
with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness 
associated with service in combat in a war after 
the Gulf War or during a period of hostility after 
November 11, 1998; and veterans with 0 percent 
service-connected disabilities who are 
nevertheless compensated, including veterans 
receiving compensation for inactive tuberculosis. 

(7)  Veterans who agree to pay to the United 
States the applicable co-payment determined under 
38 U.S.C.A. § 1710(f) and 1710(g) if their income 
for the previous year constitutes "low income" 
under the geographical income limits established 
by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on 
September 30 of the previous calendar year.  See 
42 U.S.C.A. § 1437a(b)(2). 

(8)  Veterans not included in priority category 4 
or 7, who are eligible for care only if they agree 
to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 
1710(g).

38 C.F.R. § 17.36(b) (2004).  See also 38 U.S.C.A. § 1705 
(West 2002).

The regulations also set forth several additional 
definitions, none of which apply here.  For instance, for 
purposes of enrollment for VA medical care, 
"catastrophically disabled" means to have a permanent 
severely disabling injury, disorder, or disease that 
compromises the ability to carry out the activities of daily 
living to such a degree that the individual requires personal 
or mechanical assistance to leave home or bed or requires 
constant supervision to avoid physical harm to self or 
others.  This definition is met if an individual has been 
found by the Chief of Staff (or equivalent clinical official) 
at the VA facility where the individual was examined to have 
a permanent condition specified in 38 C.F.R. § 17.36(e)(1) 
(2004); to meet permanently one of the conditions specified 
in 38 C.F.R. § 17.36(e)(2) (2004) by a clinical evaluation of 
the patient's medical records that documents that the patient 
previously met the permanent criteria and continues to meet 
such criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment; or to meet permanently one of the conditions 
specified in 38 C.F.R. § 17.36(e)(2) of this section by a 
current medical examination that documents that the patient 
meets the permanent criteria and will continue to meet such 
criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment.

A permanent condition includes quadriplegia and 
quadriparesis, paraplegia, blindness, persistent vegetative 
state, or a condition resulting from two of the following 
procedures provided the two procedures were not on the same 
limb:

(i)       Amputation through hand; 
(ii)      Disarticulation of wrist; 
(iii)     Amputation through forearm; 
(iv)	Disarticulation of forearm; 
(v)	Amputation or disarticulation through elbow; 
(vi)	Amputation through humerus; 
(vii)	Shoulder disarticulation; 
(viii)	Forequarter amputation; 
(ix)	Lower limb amputation not otherwise specified; 
(x)	Amputation of great toe; 
(xi)	Amputation through foot; 
(xii)	Disarticulation of ankle; 
(xiii)	Amputation through malleoli; 
(xiv)	Other amputation below knee; 
(xv)	Disarticulation of knee; 
(xvi)	Above knee amputation; 
(xvii)	Disarticulation of hip; and 
(xviii)	Hindquarter amputation.

38 C.F.R. § 17.36(e)(1) (2004).

A permanent condition also includes:

(i) Dependent in 3 or more Activities of Daily 
Living (eating, dressing, bathing, toileting, 
transferring, incontinence of bowel and/or 
bladder), with at least 3 of the dependencies 
being permanent with a rating of 1, using the Katz 
scale. 
(ii) A score of 10 or lower using the Folstein 
Mini-Mental State Examination. 
(iii) A score of 2 or lower on at least 4 of the 
13 motor items using the Functional Independence 
Measure. 
(iv) A score of 30 or lower using the Global 
Assessment of Functioning.

38 C.F.R. § 17.36(e)(2).

None of the situations described in 38 C.F.R. § 17.36(e) 
applies in this case.         

Veterans will be placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran will be placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran may be 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness will also be placed in priority category 7 or 
priority category 8, as applicable, if the veteran has 
previously agreed to pay the applicable co-payment, for all 
matters not covered by priority category 6.  38 C.F.R. 
§ 17.36(d)(3) (2004).

Of most importance in this case, as of January 17, 2003, the 
VA will not enroll in the VA health care system those 
veterans who fall in priority category 8 and who either were 
not in an enrolled status on January 17, 2003, or who 
requested disenrollment after that date.  38 U.S.C.A. §§ 
1710, 1721 (West 2002); 38 C.F.R. § 17.36(c)(2) (2004); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).

In this case, the veteran first filed an application for 
medical benefits (VA Form 10-10) on December 17, 2003.  The 
record indicates that service connection has not been 
established previously for any disability.  At the April 2005 
hearing, the Board explored the possibility of any potential 
claims for service connection for any disabilities; however, 
the veteran stated that he did not intend to apply for 
service-connected status for any disorder.  Incidentally, the 
Board notes that the record indicates that the veteran 
currently has health insurance coverage.

The veteran has not contended that he qualifies for any of 
the first seven categories under 38 C.F.R. § 17.36(b).  The 
record reflects that the veteran does not have any recognized 
service-connected disability at the present time.  Based on 
this evidence, the veteran is not eligible to be placed in 
priority groups 1, 2, 3, 4, or 6.

The Board has also considered the veteran's financial 
situation.  The veteran has not provided specific income 
information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) 
("duty to assist" is not a "one-way street"; where veteran 
has information that is relevant to claim, claimant cannot 
wait passively, but must provide such information).  However, 
he does not indicate that he has a low income or that he 
feels that his income level should qualify him for 
eligibility for VA healthcare.

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran has not indicated that he 
receives receive either of the first two types of benefits.

Regarding the third eligibility criteria for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  The veteran has not 
suggested that he is now in a financial hardship situation.  
Thus, the veteran does not qualify for priority category 5 
status under 38 C.F.R. § 17.36(b)(5).  In the absence of 
financial information from the veteran, the Board also cannot 
establish entitlement to placement in category 7.  38 C.F.R. 
§ 17.36(b)(7).

The Board notes the veteran's contention that he was 
previously enrolled in the VA healthcare system and thus 
should be "grandfathered" into eligibility for VA 
healthcare benefits at the present time.  He has submitted a 
document, which does not support his entitlement to 
enrollment.  The document is a VA-issued "Patient Data 
Card" (VA Form 10-11124-P) that merely should be presented 
when reporting for VA medical service; it contains the 
veteran's name, a Social Security Administration number, and 
the veteran's address.  This document does not show any prior 
enrollment in the VA healthcare system.  

The Board recognizes that the veteran is seeking to show that 
he was enrolled in the VA healthcare benefits system prior to 
January 17, 2003, because as of January 17, 2003, the VA will 
not enroll in the VA health care system those veterans who 
fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  However, the document relates solely to the 
ministerial issuance of an identification card.  Thus, the 
veteran's argument is without merit.

As mentioned above, there is a long line of cases involving 
VA (and other federal) benefits permitting the legislative 
and executive branches to adjust spending in light of 
budgetary concerns.  This need to provide VA healthcare 
benefits to as many veterans as possible within the 
limitations of VA's healthcare budget is what drives the 
enrollment cutoff deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 
17, 2003).  

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority category 8.  
The VA did not receive the necessary application for VA 
health care until December 17, 2003.  Regulations at 
38 C.F.R. § 17.36(c) prohibit enrollment of priority category 
8 veterans whose applications are received after January 17, 
2003.  Therefore, the veteran's claim must be denied.  Since 
the law and regulations prohibit the benefit the veteran is 
seeking, the Board must deny his claim as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), which took effect in 
November 2000, introduced several fundamental changes into 
the VA adjudication process.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded.  However, the provisions of the VCAA are not 
applicable where the law, not the factual evidence, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  As this case concerns a legal determination of 
eligibility to VA medical care under the provisions of 
Chapter 17 of the Code of Federal Regulations, the provisions 
of the VCAA are not applicable.

In any event, the Board notes that the VA has provided the 
veteran with all of the requisite forms and has provided the 
veteran with a statement of the case in April 2004.  Taken 
together these documents and actions specifically notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, the reasons and bases for VA's decision, and 
the more general need for the veteran to submit any pertinent 
evidence in his possession.  Based on the above analysis, the 
duty to notify and assist requirements of 38 C.F.R. § 17.36 
have been met, and there has been no harm to the veteran in 
any error by the VA in terms of its notice and assistance 
offered to him.  Any defect with regard to the timing of the 
notice to the veteran was harmless because of the notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


